 Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20               Page 1 of 19 PageID 575



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 FEDERAL TRADE COMMISSION,                              Case No. 3:19-cv-02281-K

         Plaintiff,                                     Appendix in Support of Plaintiff’s
                                                        Opposition to Defendant’s Motion
         v.                                             for Stay Pending Supreme Court
                                                        Decision
 MATCH GROUP, INC., a corporation,

          Defendant.



        Plaintiff the Federal Trade Commission (“FTC”) submits this Appendix in Support of its

Opposition to Defendant’s Motion for Stay Pending Supreme Court Decision.


Exhibit                               Description                                App. Pages

              Match Group, IAC and Match Group Complete Full Separation,
              July 1, 2020, https://ir.mtch.com/news-and-events/press-
    1                                                                              App. 1-4
              releases/press-release-details/2020/IAC-and-Match-Group-
              Complete-Full-Separation/default.aspx.

              Match Group, Match Group Names Sharmistha Dubey Chief
              Executive Officer, Jan. 28, 2020,
    2                                                                              App. 5-7
              https://www.prnewswire.com/news-releases/match-group-names-
              sharmistha-dubey-chief-executive-officer-300994817.html.

              Match Group, Match Group Invests In Noonlight To Integrate
              First-of-its-Kind Safety Technology, Jan. 23, 2020,
    3         https://www.prnewswire.com/news-releases/match-group-invests-        App. 8-12
              in-noonlight-to-integrate-first-of-its-kind-safety-technology-
              across-portfolio-beginning-with-tinder-300992052.html.

              FTC v. Simple Health Plans, LLC, et al., No. 0:18-cv-62593-DPG,
    4         Docket No. 314 (S.D. Fl. Aug. 3, 2020) (paperless order denying     App. 13-14
              stay of case due to Supreme Court grant of certiorari).

              FTC v. Kutzner et al., No. 8:16-cv-00999-DOC-AFM, Docket No.
    5                                                                             App. 15-17
              487 (C.D. Cal. July 28, 2020) (same as Simple Health).

                                               1
 Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20                 Page 2 of 19 PageID 576



                                             Respectfully submitted,

DATED: September 15, 2020                    /s/ Zachary A. Keller
                                             ZACHARY A. KELLER
                                             M. HASAN AIJAZ
                                             MATTHEW WILSHIRE
                                             Texas Bar No. 24087838 (Keller)
                                             Virginia Bar No. 80073 (Aijaz)
                                             California Bar No. 224328 (Wilshire)
                                             Federal Trade Commission
                                             1999 Bryan St. Ste. 2150
                                             Dallas, Texas 75201
                                             T: (214) 979-9382 (Keller)
                                             T: (214) 979-9386 (Aijaz)
                                             T: (214) 979-9362 (Wilshire)
                                             F: (214) 953-3079
                                             Email: zkeller@ftc.gov; maijaz@ftc.gov;
                                             mwilshire@ftc.gov
                                             Attorneys for Plaintiff
                                             FEDERAL TRADE COMMISSION




                                CERTIFICATE OF SERVICE

       On September 15, 2020, I filed the foregoing document with the clerk of court for the

U.S. District Court, Northern District of Texas. I hereby certify that I have served the document

on counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                                             /s/ Zachary A. Keller
                                                                                 Zachary A. Keller




                                                2
Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20   Page 3 of 19 PageID 577




       EXHIBIT 1



                                                                    App. 001
             Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20                                                  Page 4 of 19 PageID 578



               OUR COMPANY          NEWSROOM           LEADERSHIP         INVESTOR RELATIONS         CAREERS



    IR MENU 

                                                                                            PRIVACY & SAFETY




                                                                                                                                   NASDAQ: MTCH                       


                                                                                                                                  $
                                                                                                                                    105.46
                                                                                                                                                                
                                                                                                                                  -0.10 ( -0.10% )

                                                                                                                                  09/10/20 4:00 PM ET
                                                                                                                                  Delayed at least 20 minutes




VIEW ALL NEWS


IAC AND MATCH GROUP COMPLETE FULL SEPARATION
July 1, 2020

NEW YORK and DALLAS, July 1, 2020 /PRNewswire/ -- IAC (NASDAQ: IAC) and Match Group (NASDAQ: MTCH) today announced the successful completion
of the separation of Match Group from the remaining businesses of IAC. As a result of the separation, Match Group's dual class voting structure has been
eliminated and the interest in Match Group formerly held by IAC is now held directly by IAC's shareholders. Starting today, "new" IAC will trade under the symbol
"IAC" and "new" Match Group under the symbol "MTCH."

In the quarter century since Barry Diller took the helm of IAC—then a collection of television stations called Silver King Communications worth $250 million—the
company has grown into 10 separate publicly-traded businesses, including Match Group. IAC and its progeny are collectively worth nearly $60 billion today.


The transaction allows a smaller, more nimble IAC to shape a new generation of category leaders—from both the seeds existing within IAC's portfolio and the
pursuit of entirely new opportunities.

Match Group's combination of category leadership, growth, and cash flow is virtually unrivaled; as a standalone company Match Group now benefits from
increased strategic flex bility, enhanced trading liquidity and the eligibility for index inclusion. With a market cap of $30 billion, Match Group is the largest business
IAC has separated in its 25-year history. Since Match Group's initial public offering in 2015, the company has more than doubled subscr bers and revenue. Match
Group's flagship product, Tinder, is the highest grossing non-gaming app worldwide, with a global presence.

"This is just the largest transaction at the core of our strategy throughout these 25 years," said Barry Diller, Chairman and Senior Executive of IAC. "Be
opportunistic, be balance sheet conservative, build up enterprises and when they deserve independence let them have it. Be a conglomerate and an anti-
conglomerate, a business model that has been unique to us."
                                                                      Skip to main content
"Back to work again," said Joey Levin, CEO of IAC and Executive Chairman of Match Group, "this is the fun part."


                                                                                                                                                 App. 002
             Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20                                               Page 5 of 19 PageID 579


As of today, IAC and Match Group NEWSROOM
               OUR COMPANY
                                 each stand on their own as distin
                                                  LEADERSHIP            INVESTOR RELATIONS
                                                                                                , both well positioned for future growth and organized to continue
                                                                                                    CAREERS
building.


Details

                                                                                          PRIVACY & SAFETY
Upon close of the transaction, IAC shareholders received one share of "new" IAC common stock and 2.1584 shares of "new" Match Group common stock for
each share of IAC common stock held immediately prior to the transaction. In addition, IAC received $838 million of cash representing $3 per share of Match
Group common stock previously held by IAC and the aggregate cash consideration not elected by Match Group public shareholders. IAC expects to receive an
additional $1.4 billion in proceeds from the sale of shares of New Match common stock, which is expected to close later today.

Pre-transaction shareholders of Match Group (other than IAC) received one share of "new" Match Group common stock plus either (i) $3.00 per share in cash or
(ii) 0.0337 of a share of "new" Match Group common stock worth $3.00, based on a Match Group stock price of $88.9466 calculated in accordance with the
transaction agreement, for each share of Match Group common stock held immediately prior to the transaction.

About IAC
IAC (NASDAQ: IAC) builds companies. We are guided by curiosity, a questioning of the status quo, and a desire to invent or acquire new products and brands.
From the single seed that started as IAC over two decades ago have emerged 10 public companies and generations of exceptional leaders. We will always
evolve, but our basic principles of financially-disciplined opportunism will never change. IAC today operates Vimeo, Dotdash and Care.com, among many others,
and also has majority ownership ANGI Homeservices, which includes HomeAdvisor, Angie's List and Handy. The Company is headquartered in New York City
and has business operations and satellite offices worldwide.

About Match Group
Match Group (NASDAQ: MTCH), through its portfolio companies, is a leading provider of dating products available globally. Our portfolio of brands includes
Tinder®, Match®, Meetic®, OkCupid®, Hinge®, Pairs™, PlentyOfFish®, and OurTime®, as well as a number of other brands, each designed to increase our users'
likelihood of finding a meaningful connection. Through our portfolio companies and their trusted brands, we provide tailored products to meet the varying
preferences of our users. Our products are available in over 40 languages to users all over the world.

Forward-Looking Statements

Certain statements and information in this communication may be deemed to be "forward-looking statements" within the meaning of the Federal Private Securities
Litigation Reform Act of 1995. Forward-looking statements may include, but are not limited to, statements relating to IAC's and Match's anticipated financial
performance, objectives, plans and strategies, and all statements (other than statements of historical facts) that address activities, events or developments that
IAC and Match intend, expect, project, believe or anticipate will or may occur in the future. These statements are often characterized by terminology such as
"believe," "hope," "may," "anticipate," "should," "intend," "plan," "will," "expect," "estimate," "project," "positioned," "strategy" and similar expressions, and are
based on assumptions and assessments made by IAC's and Match's management in light of their experience and their perception of historical trends, current
conditions, expected future developments, and other factors they believe to be appropriate. IAC and Match undertake no duty to update or revise any such
statements, whether as a result of new information, future events or otherwise. Forward-looking statements are not guarantees of future performance. Whether
actual results will conform to expectations and predictions is subject to known and unknown risks and uncertainties, including: risks and uncertainties discussed in
the joint proxy statement/prospectus and other reports that IAC and Match have filed with the SEC; competition; Match's ability to maintain user rates on its
higher-monetizing dating products; the companies' ability to attract users to their products and services through cost-effective marketing and related efforts;
changes in the companies' relationship with (or policies implemented by) Google; foreign currency exchange rate fluctuations; the companies' ability to distribute
their products through third parties and offset related fees; the integrity and scalability of the companies' systems and infrastructure (and those of third parties)
and the companies' ability to adapt their systems and infrastructure to changes in a timely and cost-effective manner; the companies' ability to protect their
systems from cyberattacks and to protect personal and confidential user information; risks relating to certain of the companies' international operations and
acquisitions; the impact of the outbreak of the COVID-19 coronavirus, or any subsequent or similar epidemic or pandemic; the risks inherent in separating Match
from IAC, including uncertainties related to, among other things, the costs of the separation, whether the parties will be able to realize expected benefits of the
separation on the anticipated timeline or at all, any litigation arising out of or relating to the proposed transaction, the expected tax treatment of the transaction,
and the impact of the transaction on the businesses of IAC and Match; and other circumstances beyond IAC's and Match's control. You should not place undue
reliance on these forward-looking statements. For more details on factors that could affect these expectations, please see IAC's and Match's filings with the SEC,
including the joint proxy statement/prospectus.


Contact Us

IAC Investor Relations
Mark Schneider
(212) 314-7400

Match Group Investor Relations
Lance Barton                                                        Skip to main content
(212) 314-7400



                                                                                                                                              App. 003
              Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20                                      Page 6 of 19 PageID 580


Match Group Corporate Communications
              OUR COMPANY     NEWSROOM          LEADERSHIP       INVESTOR RELATIONS       CAREERS
Justine Sacco
(212) 314-7400


  View original content to download multimedia:http://www.prnewswire.com/news-releases/iac-and-match-group-complete-full-
                                                                         PRIVACY & SAFETY

separation-301086627.html

SOURCE IAC; Match Group


VIEW ALL NEWS




Contact Us

For IR related inquiries:
 IR@match.com


For PR inquiries:
   publicrelations@match.com




Email Alerts


    Your Email                                                      SUBMIT


    Press Releases                SEC Filings                      EOD Stock Quote

    Reports                    Unsubscr be




© COPYRIGHT 2020 MATCH GROUP       Powered By Q4 Inc. 5.41.1.1
                                                                               Privacy Policy | Terms Of Use




                                                                                                                     App. 004
Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20   Page 7 of 19 PageID 581




       EXHIBIT 2



                                                                    App. 005
           Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20      Page 8 of 19 PageID 582




Match Group Names Sharmistha
Dubey Chief Executive Of cer
Chief Financial Of cer Gary Swidler Also Named Chief Operating Of cer




NEWS PROVIDED BY
Match Group 
Jan 28, 2020, 16:20 ET




DALLAS, Jan. 28, 2020 /PRNewswire/ -- Match Group (NASDAQ: MTCH) today announced that
after 14 years, Mandy Ginsberg will be leaving the company and stepping down from the Board
of Directors. Ms. Ginsberg will be handing the reigns to her longtime deputy, Shar Dubey, who
currently serves as the President of Match Group. Ms. Dubey will assume her role effective
March 1.


Ms. Dubey has been a key leader within Match Group for 14 years. For the past two years, she
has served as Match Group's President and has been a member of the Board since late 2019.
Prior to her role as Match Group's President, Ms. Dubey was the Chief Operating Of cer of the
Tinder business, where she led the team that launched Tinder Gold, the portfolio's most
successful monetization feature in its history. She has also served in a variety of other roles,
including President of Match Group Americas and Chief Product Of cer of the Match brand.


The company has also named Gary Swidler as Chief Operating Of cer, in addition to his role as
Chief Financial Of cer. Mr. Swidler has overseen all accounting and nance, investor relations
and corporate development activities since joining the Company in late 2015, just prior to its
IPO. In his new role, Mr. Swidler will also oversee corporate communications, market research,
corporate strategy, data security, advertising, and user safety across the portfolio of brands.


                                                                                    App. 006
The Company has also named Faye Iosotaluno as its Chief Strategy Of cer and Justine Sacco as
        Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20 Page 9 of 19 PageID 583
Chief Communications Of cer. Both executives will continue to report to Mr. Swidler.


Match Group Chairman Joey Levin said, "Mandy has had a profound impact on Match Group's
culture, the team, and through the success of our products, the world She recruited Shar to the
company more than a decade ago, and it's been incredible to witness what these two
executives have built together Mandy will always be a part of the Match Group family,
wherever she is But, if she will no longer be here, we cannot imagine a better successor than
Shar The Match Group leadership team has a deep bench of talent, and Shar, Gary and the
team will continue to lead Match Group forward Thank you, Mandy, for everything "


"It's been a fantastic journey working with Mandy these last 14 years, and is very hard to imagine
this company without her," said Ms. Dubey. "I'm incredibly grateful that we have such a strong
leadership team that will continue to drive the business forward. Gary is a fantastic partner, and
together with the rest of the team, we've developed and are executing on a strong strategy, and
we feel great about where we're headed."


About Match Group
Match Group (NASDAQ: MTCH), through its portfolio companies, is a leading provider of dating
products available globally. Our portfolio of brands includes Tinder®, Match®, Meetic®,
OkCupid®, Hinge®, Pairs™, PlentyOfFish®, and OurTime®, as well as a number of other brands,
each designed to increase our users' likelihood of nding a meaningful connection. Through
our portfolio companies and their trusted brands, we provide tailored products to meet the
varying preferences of our users. Our products are available in over 40 languages to our users all
over the world.


SOURCE Match Group




Related Links

http://www.matchgroupinc.com




                                                                                  App. 007
Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20   Page 10 of 19 PageID 584




       EXHIBIT 3



                                                                     App. 008
         Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20   Page 11 of 19 PageID 585




Match Group Invests In Noonlight To
Integrate First-of-its-Kind Safety
Technology Across Portfolio,
Beginning With Tinder
Match Group to Join Noonlight's Board of Directors




NEWS PROVIDED BY
Match Group 
Jan 23, 2020, 07:50 ET




DALLAS, Jan 23, 2020 /PRNewswire/     Match Group (NASDAQ MTCH) today announced that it
has invested in and partnered with Noonlight a rst of its kind safety company that provides
emergency response services and personal safety products Match Group plans to roll out
Noonlight's advanced technology to U S users across its various brands, beginning with Tinder
on January 28 This partnership is part of Match Group's ongoing commitment to invest in the
latest technology to empower users to keep themselves safer on and of ine.


                                        Continue Reading


                                              




                                                                              App. 009
Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20   Page 12 of 19 PageID 586
The Noonlight integration will allow users to input details of upcoming dates within a Tinder
        Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20 Page 13 of 19 PageID 587
Timeline feature, including who they are meeting, where they are going and when they will
meet. Users will then have the ability to trigger a response within Noonlight's app to discreetly
alert emergency services if they feel their safety may be at risk or are in need of assistance. If an
alarm is triggered, Noonlight's certi ed dispatchers will reach out to check on the user and
alert emergency responders if needed, providing them with critical, contextual information
from the Tinder user's Timeline.


"We're proud to partner with Match Group and start our integration with Tinder to provide an
enhanced level of protection and comfort throughout the dating experience," said Noonlight
Co-Founder Nick Droege. "Meeting a new person can be an anxiety-inducing event for a myriad
of reasons. In working closely with Match Group brands, our goal is to make sure safety isn't one
of those reasons."


Tinder will begin rolling out the Noonlight Timeline feature on Tuesday, January 28, along with
Photo Veri cation, which will help verify a match's authenticity, "Does This Bother You?," a
harassment detection prompt powered by machine learning, and a revamped in-app Tinder
Safety Center.


Match will roll out Noonlight later this year as part of its new Safety Center, along with Sel e
Veri cation and Date Check-In, a new feature which will allow users to automatically notify
friends and family of their plans while on a Match date.


Other Match Group U.S. brands will be integrating Noonlight onto their platforms in the
coming months.


The Noonlight partnership is part of Match Group's ongoing commitment to creating and
investing in the latest technology to combat bad actors and provide users with tools to help
keep them safer. Match Group currently uses a network of industry-leading automated and
manual moderation and review tools, systems and processes aimed to prevent, detect and
remove people who engage in inappropriate behavior on Match Group products.




                                                                                     App. 011
This investment, alongside these additional features, have been built in conjunction with the
         Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20 Page 14 of 19 PageID 588
Match Group Advisory Council (MGAC), a group of leading experts and advocates involved in
the study and prevention of sexual assault, sex traf cking and similar issues. The executive team
at Match Group meets with the MGAC bi-annually to evaluate policies and solicit
recommendations on how to improve safety on the company's products.


"We've been impressed with the way Match Group is approaching safety across its products,"
said RAINN President and MGAC Member Scott Berkowitz. "They have come to us for ideas and
advice on resources and the latest tech available and have been open to trying new things. The
addition of Noonlight is a good step forward and a valuable component of their overall safety
strategy."


About Match Group
Match Group (NASDAQ: MTCH), through its portfolio companies, is a leading provider of dating
products available in over 40 languages to our users all over the world. Our portfolio of brands
includes Tinder, Match, PlentyOfFish, Meetic, OkCupid, OurTime, Pairs, and Hinge, as well as a
number of other brands, each designed to increase users' likelihood of nding a meaningful
connection. Through our portfolio companies and their trusted brands, we provide tailored
products to meet the varying preferences of our users.


About Noonlight
Noonlight uses advanced technology to protect and comfort people so they can live freely.
Launched in 2013 as a mobile application, Noonlight has since grown into a connected safety
platform — partnering with products and services to enable safety and emergency response
capabilities for their customers via a proprietary API. Noonlight's technology works everywhere
in the United States, allowing users to quickly get help in any situation, without requiring a 911
call or the ability to talk or text. For more information visit www.noonlight.com.


SOURCE Match Group




Related Links

http://www.matchgroupinc.com


                                                                                     App. 012
Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20   Page 15 of 19 PageID 589




       EXHIBIT 4



                                                                     App. 013
Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20   Page 16 of 19 PageID 590
Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20   Page 17 of 19 PageID 591
Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20   Page 18 of 19 PageID 592




       EXHIBIT 5



                                                                     App. 016
8/27/2020                                                            CM/ECF - California Central District
             Case 3:19-cv-02281-K Document 52-1 Filed 09/15/20                                         Page 19 of 19 PageID 593
                              Query    Reports        Utilities      Help    Log Out

                                                                                                (AFMx),CLOSED,DISCOVERY,MANADR,PROTORD

                                      UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA (Southern Division - Santa Ana)
                               CIVIL DOCKET FOR CASE #: 8:16-cv-00999-DOC-AFM


 Federal Trade Commission v. Damian Kutzner et al                                               Date Filed: 05/31/2016
 Assigned to: Judge David O. Carter                                                             Date Terminated: 09/21/2017
 Referred to: Magistrate Judge Alexander F. MacKinnon                                           Jury Demand: None
 Case in other court: 9th CCA, 17-56455                                                         Nature of Suit: 850 Securities/Commodities
                     9th Circuit, 17-56476                                                      Jurisdiction: U.S. Government Plaintiff
 Cause: 15:0045 Federal Trade Commission Act

  Date Entered      #    Docket Text
  07/28/2020       487 SCHEDULING NOTICE by Judge David O. Carter. The Court DENIES the EX PARTE APPLICATION to Stay Case
                       pending Supreme Court Cases filed by defendant Jeremy Foti 484 . THERE IS NO PDF DOCUMENT
                       ASSOCIATED WITH THIS ENTRY. (kd) TEXT ONLY ENTRY (Entered: 07/28/2020)



                                                               PACER Service Center
                                                                   Transaction Receipt
                                                                     08/27/2020 14:01:04
                                           PACER                   Client
                                                          ftc56789
                                           Login:                  Code:
                                                          Docket   Search 8:16-cv-00999-DOC-AFM End date:
                                           Description:
                                                          Report   Criteria: 8/27/2020 Starting with document: 487
                                           Billable
                                                          2        Cost:     0.20
                                           Pages:




                                                                                                                                 App. 017
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?393804412515968-L_1_0-1                                                                      1/1
